DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 10, the most relevant reference, US 2019/0066609 to Hirotsune et al. (Hirotsune), fails to disclose or suggest a monochrome liquid crystal panel in which pixel electrodes adjacent to each other in the plurality of pixel electrodes partially overlap each other within one pixel, and the monochrome liquid crystal panel includes an exclusive region including a part of one of the plurality of pixel electrodes but not including the other pixel electrodes and an overlap region including parts of pixel electrodes adjacent to each other.
As shown in Figs. 1-5, Hirotsune only discloses a liquid crystal display device comprising:
a color liquid crystal panel 100 (Fig. 2); 
a monochrome liquid crystal panel 200 (Fig. 3); and 
a planar light source 400 (Fig. 4),
wherein the color liquid crystal panel 100, the monochrome liquid crystal panel 200, and the planar light source 400 are stacked (Fig. 4), and
wherein the monochrome liquid crystal panel 200 includes a plurality of pixel electrodes 215.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                            May 5, 2021